Farias Enterprises




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                       January 21, 2014

                                     No. 04-14-00016-CV

                                       John F. DAVIS,
                                          Appellant

                                              v.

                              FARIAS ENTERPRISES LTD.,
                                       Appellee

                  From the 341st Judicial District Court, Webb County, Texas
                            Trial Court No. 2010CVT001822 D3
                          Rebecca Ramirez Palomo, Judge Presiding


                                       ORDER
        On January 10, 2014, Appellant moved this court to transfer a copy of the clerk’s and
reporter’s records from appeal number 04-13-00430-CV into the appellate record for this appeal.
         Appellant’s motion is GRANTED. We DIRECT the clerk of this court to place a copy of
the clerk’s and reporter’s records from appeal number 04-13-00430-CV into the appellate record
for this appeal—numbered 04-14-00016-CV.
        The final judgment for this appeal was signed on December 18, 2013. Therefore, the
clerk’s and reporter’s records are due on February 18, 2014. We DIRECT the clerk of this court
to adjust the appellate timetable accordingly.
    The Bexar County District Clerk’s notification of late record filed on January 15, 2014, is
MOOT.

                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of January, 2014.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court